19-1690-cv
A.N., et al. v. Bd. of Educ.

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 14th day of April, two thousand twenty.

PRESENT:             AMALYA L. KEARSE
                     JOHN M. WALKER, JR.,
                     JOSÉ A. CABRANES,
                                  Circuit Judges.



A.N., INDIVIDUALLY AND ON BEHALF OF R.N.,
R.N., INDIVIDUALLY AND ON BEHALF OF R.N.,

                               Plaintiffs-Appellees,                  19-1690-cv

                               v.

BOARD OF EDUCATION FOR THE IROQUOIS CENTRAL
SCHOOL DISTRICT,

                               Defendant-Appellant.


FOR PLAINTIFFS-APPELLEES:                                  CAROLYN N. GORCZYNSKI, Law Offices
                                                           of Carolyn Nugent Gorczynski, Buffalo,
                                                           NY.

FOR DEFENDANT-APPELLANT:                                   ALLISON B. FIUT (Jeffrey J. Weiss, on the
                                                           brief), Harris Beach PLLC, Buffalo, NY.


                                                       1
       Appeal from a judgment of the United States District Court for the Western District of New
York (Michael A. Telesca, Judge).

        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the May 21, 2019, judgment of the District Court be and
hereby is AFFIRMED.

        Defendant-Appellant Board of Education for the Iroquois Central School District (“School
District”) appeals from a May 21, 2019 judgment entered in favor of A.N. and R.N., parents of
student R.N. (jointly, “Parents”). The District Court granted summary judgment in favor of the
Parents on their claim for tuition reimbursement under the Individuals with Disabilities Education
Act (“IDEA”) on the basis that the School District had denied their son, R.N., a free appropriate
public education (“FAPE”) as required by the IDEA—specifically, because R.N.’s individualized
education program (“IEP”) was inadequate to provide meaningful educational advancement. On
appeal, the School District argues, among other things, that the District Court erred in rejecting the
analysis of the state review officer who concluded that the Parents were not entitled to tuition
reimbursement because the School District had provided a FAPE to the student R.N. We assume
the parties’ familiarity with the underlying facts, procedural history of the case, and issues on appeal.

         We review the District Court’s grant of summary judgment de novo. See T.K. v. New York City
Dep’t of Educ., 810 F.3d 869, 874 (2d Cir. 2016). In reviewing the decision of the state review officer
under the IDEA, “we engage in an independent, but circumscribed, review, ‘more critical . . . than
clear-error review but . . . well short of complete de novo review.’” Id. at 875 (quoting C.F. ex rel. R.F.
v. New York City Dep’t of Educ., 746 F.3d 68, 77 (2d Cir. 2014)). “We give ‘due weight’ to the state
proceedings, affording particular deference where ‘the state hearing officers’ review has been
thorough and careful.’” Id. (quoting M.H. v. New York City Dep’t of Educ., 685 F.3d 217, 240–41 (2d
Cir. 2012)). But “where the [state review officer] rejects a more thorough and carefully considered
decision of an [impartial hearing officer], it is entirely appropriate for the court, having in its turn
found the [state review officer’s] conclusions unpersuasive even after appropriate deference is paid,
to consider the [impartial hearing officer’s] analysis.” M.H. 685 F.3d at 246.

         The Parents seek reimbursement for the tuition paid to a private school for R.N.’s
enrollment for the period of February 1, 2013, to June 30, 2013. “[U]nder what has come to be
known as the ‘Burlington-Carter test,’ parents who have unilaterally placed their child in private school
will be entitled to reimbursement [retroactively] if (1) the school district’s proposed placement
violated the IDEA, (2) the parents’ alternative private placement is appropriate to meet the child’s
needs, and (3) equitable considerations favor reimbursement.” E.M. v. New York City Dep’t of Educ.,
758 F.3d 442, 451–52 (2d Cir. 2014) (citing C.F., 746 F.3d at 76); see also Florence Cnty. Sch. Dist. Four
v. Carter ex rel. Carter, 510 U.S. 7, 15 (1993); Sch. Comm. of Town of Burlington, Mass. v. Dep’t of Educ. of
Mass., 471 U.S. 359, 369 (1985). “Under New York law, ‘the [local educational agency] bears the
burden of establishing the validity of the IEP, while the parents bear the burden of establishing the

                                                      2
appropriateness of the private placement.’” T.K. v. New York City Dep’t of Educ., 810 F.3d 869, 875
(2d Cir. 2016) (quoting C.F., 746 F.3d at 76).

         On review, we affirm the award of summary judgment by the District Court for substantially
the reasons given by Magistrate Judge Kenneth Schroeder, Jr. in his thorough November 15, 2016,
Report and Recommendation, see R.N. v. Bd. of Educ. for Iroquois Cent. Sch. Dist., No. 14-CV-211(LJV),
2016 WL 11607329, at *1–*24 (W.D.N.Y. Nov. 15, 2016), which was adopted by the District Court
in its entirety in its May 20, 2019, Decision and Order, see R.N. v. Bd. of Educ. for Iroquois Cent. Sch.
Dist., No. 14-CV-211, 2019 WL 2170758, at *1–*2 (W.D.N.Y. May 20, 2019). Having found the
state review officer’s conclusions unpersuasive—and, at times, contradictory—the District Court
reviewed the administrative record and properly considered the analysis of the impartial hearing
officer. See M.H., 685 F.3d at 246. In doing so, the District Court did not rely “on its own less
informed educational judgment.” Id. Finally, we find no error in the District Court’s application of
the three-factor Burlington-Carter test.

                                           CONCLUSION

        We have reviewed all of the arguments raised by the School District on appeal and find them
to be without merit. For the foregoing reasons, we AFFIRM the May 21, 2019, judgment of the
District Court.



                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk of Court




                                                   3